DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-6, 8-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method, comprising: 
communicating, by a relay node, with a network device by using a serving beam; 
after a serving beam failure of the serving beam is detected, starting a beam recovery procedure by: 
determining a new available beam from a candidate beam set while further monitoring the serving beam to determine whether the serving beam is recovered, and 
sending a beam failure recovery request, by the relay node, to the network device in response to determining the new available beam; and 
if the serving beam is recovered in response to the monitoring, terminating the beam recovery procedure, by the relay node, and further communicating, by the relay node, with the network device by using the serving beam.

Regarding claims 6 and 11, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-5, 8-10, 13-19, these claims depend from one of claims 1, 6 and 11 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411